DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claim 12 under 35 USC 102(a)(1), Applicant's arguments filed 05/21/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frans (US 2014/0047158 A1).
Regarding claim 12, Frans teaches a semiconductor device comprising: 
a first subsystem (Fig. 2, Controller 210) including a first subsystem interface (Fig. 2, CPHY 206) having first to fourth ports (Fig. 2, DQ, CA, EN, CK, ACK of 206, [0052]), the first subsystem interface being configured to establish a first side of a connection using the first to third ports (Fig. 2, CK, EN, ACK of 206) and transmit data using the first to fourth ports (Fig. 2, DQ, CA, EN, CK, ACK of 206), and a first control module configured to perform a transmitter hand-shake by sending a request 5signal from the second port  (Fig. 2, EN of 206) and receiving an acknowledgement signal to the third port  (Fig. 2, ACK of 206); and 
at least one second subsystem (Fig. 2, ARAM 204) including a second subsystem interface (Fig. 2, ARAM PHY 208) having fifth to eighth ports  (Fig. 2, DQ, CA, EN, CK, ACK of 208), the second subsystem interface being configured to establish a second side of the connection with the first subsystem interface by communicating with the first to third ports of the first subsystem interface using the fifth to seventh ports (Fig. 2, CK, EN, ACK of 208), and to receive data from the first subsystem interface by communicating with the first to fourth ports of the first subsystem interface using the fifth to eighth ports (Fig. 2, DQ, CA, EN, CK, ACK of 208), and a second control module configured to perform a receiver hand-shake by receiving the request signal to the sixth port  (Fig. 2, EN of 208) and sending the acknowledgement signal from the seventh port (Fig. 2, ACK of 208), 
Fig. 2, CK of 208) through the first port (Fig. 2, CK of 206).
Regarding claim 13, all the limitations of claim 12 are taught by Frans.
Frans further teaches a semiconductor device comprising: 
a power supply voltage region to which a power supply voltage is continuously provided (Fig. 2, controller; [0049] the controller is able to manage which rank is drawing the power); 
an operation region to which the power supply voltage is not continuously provided (Fig. 2, [0049] different ranks enabled/disabled by its individual EN lane); and 
wake-up logic disposed in the power supply voltage region ([0049], Fig. 2, EN control logic), wherein the second subsystem is disposed in the operation region (Fig. 2, 204), and wherein the wake-up logic receives a signal from the first subsystem to supply power to the second subsystem (Fig. 2, [0049] different ranks enabled/disabled by its individual EN lane). 
Allowable Subject Matter
Claims 1-11 and 19-20 are allowed. Specifically, the independent claims 1 and 19 are allowed over the prior arts. The dependent claims 2-11 are allowed due to their dependencies to the said independent claim 1. The dependent claim 20 is allowed due to its dependency to the said independent claim 19.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest  a subsystem interface comprising a transmitter including a second transmission port configured to transmit a first data signal;
a receiver including a third reception port configured to receive a second data signal; and
a control module configured to control operations of the transmitter and the receiver, including performing a transmitter hand-shake by sending a request signal from the second transmission port and receiving an acknowledgement signal to the first reception port, or 15performing a receiver hand-shake by receiving the request signal to the third reception port and sending the acknowledgement signal from the fourth transmission port, in combination with the other limitations of the claim.
Regarding claim 19, the prior arts fail to teach or reasonably suggest  a communication method comprising transmitting data from the first subsystem to the second subsystem by providing a third signal from the first port to the fifth port, providing a fourth signal from the second port to the sixth port, providing a fifth signal from the seventh port to the third port, and providing an eighth signal from the fourth port to the eighth port, wherein the signal provided from the first port to the fifth port is a clock signal, in combination with the other limitations of the claim.
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior arts fail to teach or reasonably suggest a semiconductor device, wherein the first subsystem interface transmits a connection request signal to the wake-up logic and the sixth port through the second port, and wherein the wake-up logic supplies power to the second subsystem in response to the connection request signal, in combination with the other limitations of the claim.
Regarding claim 15, the prior arts fail to teach or reasonably suggest a semiconductor device, wherein the first subsystem interface transmits a connection request signal to the sixth port through the second port, and 6wherein the second subsystem interface transmits a connection response signal to the third port through the seventh port, in combination with the other limitations of the claim.
Claims 16-18 are objected to due to their dependencies to claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEOKJIN KIM/Primary Examiner, Art Unit 2844